Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 29, 2018

                                            No. 04-18-00232-CV

                 IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY

                                     Original Mandamus Proceeding 1

              ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice 2
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           The motion for en banc reconsideration filed by real party in interest SA Villas, LP is

DENIED.


           It is so ORDERED on November 29, 2018.

                                                                              PER CURIAM


           ATTESTED TO: __________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2017CI22084, styled S.A. Villas, LP v. Acceptance Indemnity Insurance
Company, Crawford & Company, and Danny Brown, pending in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Cathleen M. Stryker presiding.
2
  Justice Rebeca C. Martinez dissents to the denial of the motion for en banc reconsideration without requesting a
response.